Jackson, Chief Justice.
A motion was made to dismiss this case for want of service on parties defendant, as appeared by the record. The only service was this :
“Due and legal service of the signing and certifying of this-bill-Pf exceptions hereby-acknowledged, and copy waived.
(Signed) O. E. Crisp,
B. B. Hinton, Hawkins & Hawkins, Att’ys for defts. in error.”
*782In tlie bill of exceptions, the defendants in error are set out as A. W. Wheeler, O. C. Sheppard, H. Elam and others.
By the ruling of this court, the words “and others ” will not suffice to set out the defendants in error; but they must be named therein. None but those named are defendants in error. 4 Ga., 403.
True, the bill of exceptions may be amended by the re•cord, so as to set out in the bill the other defendants below, and they will then become defendants in error here, but not until then do they become defendants in error.
So when service was acknowledged, they were not defendants in error, and therefore service was not acknowledged for them. These principles will be found sustained by the following cases, and the writ of error must be dismissed; 2 Kelly, 79, 287, 408; 4 Ga., 403 ; 8 Peters, 526 ; 10 Wallace, 416, 582; 20 Ib., 152; 11 Wheaton, 414; 3 Dana, 454.
Writ of error dismissed.